Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1- 20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 14  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

 Regarding claim 13, the limitations “ receive a configuration request including one or more configuration parameters from the client computing device” does not further limit claim 12 as claim 12 recites “receive a configuration request including one or more configuration parameters from the client computing device; and transmit one or more 

Regarding claim 14, the limitations, “ transmit one or more configuration questions including configuration parameters that are to be requested to configure the first on-premises infrastructure appliance” does not further limit 13 (  claim 13 dependent on claim 12)  as claim 12 recites “receive a configuration request including one or more configuration parameters from the client computing device; and transmit one or more configuration questions including configuration parameters that are to be requested to configure the first on-premises infrastructure appliance”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khurana et al. (U.S Patent Application Publication 2021/0103260; hereinafter “Khurana”)

Regarding claim 1,  Khurana discloses . a system to facilitate configuration of infrastructure resources, comprising[ Fig.2]: 
a plurality of on-premises infrastructure appliances[ “building management system (BMS) 12 “, 0026; “The illustrative BMS 12 shown in FIG. 1 includes one or more heating, ventilation, and air conditioning (HVAC) systems 20, one or more security systems 30, one or more lighting systems 40, one or more fire systems 50, and one or more access control systems 60..”, 0027; ( i.e. each system corresponds to an appliance)], each appliance including: 
      a plurality of infrastructure devices; and [ “the HVAC system 20 may include an HVAC control device 22 used to communicate with and control one or more HVAC devices 24a, 24b, and 24c (collectively, 24) for servicing the HVAC needs of the building or structure 10..”, 0028;]

    a cloud services resource configuration manager,[ “..The external server(s) 220 may be a suite of hardware and software which may sometimes be referred to as "the cloud."..”, 0051; “The recommendations module 232 may be configured to provide recommended actions based on a rules framework. In some cases, the recommendations module 232 may transmit a recommended action to the controller 204 and/or directly to the user device 214. The recommended action may include maintenance suggestions, equipment replacement, structural changes, operating parameter modifications, alerts to indicate energy waste (e.g., an audible notification when n exterior door or a cooler door has remained open for greater than a predetermined length of time), changes to occupant behavior, etc.…”, 0060-0061;Fig.4 ] communicatively coupled to each of the on-premises infrastructure controllers[ control devices 22, 32, 42, 52, 62…”, 0045; Fig.2; “..The controller(s) 204 may be similar in form and function to the control devices 22, 32, 42, 52, 62, 70 ..”, 0047; ”.. the recommendations module 232 may transmit a recommended action to the controller 204..” , 0060], to configure each of the on-premises infrastructure appliances via a respective on-premises infrastructure controller[ “the control devices 22, 32, 42, 52, 62 and/or the host device 70 may be configured to receive and/or download selected data, settings, and/or services sometimes including software updates from the external web service over the network 150. The data, settings and/or services may be received 
Regarding claim 2, Khurana discloses , 
a first data center including[ 0025; “a plurality of buildings 10a, 10b, 10c, 10n (collectively, 10) each having one or more HVAC control devices 22a-n, one or more security system control devices 32a-n, …in communication with an external web server 152..”, 0046]
 a first appliance[ “..HVAC system 20a-n,; and 
a second appliance[ a security system 30a-n.., ; and 
a second data center including[0025; 0046]: 
a third appliance[0046]; and 
a fourth appliance[0046].  

Regarding claim 3,   Khurana discloses, a cloud server [ “..The external server(s) 220 may be a suite of hardware and software which may sometimes be referred to as "the cloud." In some cases, the communication may pass through an intermediary server 208 or cloud network, ..”, 0051] coupled between the configuration manager, the first data center and the second data center[0047; Fig.4].  

Regarding claim 4,  wherein the configuration manager comprises an application program interface to facilitate communication with the plurality of on-premises infrastructure appliances.  [ “..the control devices 22, 32, 42, 52, 62 and/or the host device 70 may be configured to receive and/or download selected data, settings, and/or 

5. The system of claim 4, wherein the configuration manager comprises a user interface to facilitate communication with a client computing device[ “The building management system 202, the remote user device 214, sensors 206, and external server 220 may communicate with one another via a network 230. ..”, 0051; “..the recommendations module 232 may transmit a recommended action to the controller 204 and/or directly to the user device 214”, 0060; “..Recommended actions may be provided to a user. In some cases, the actions may be user defined or suggested by the external server 220 and/or the controller 204.”, 0062 Fig.4].  

II   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 11, 12, 13, 14,17, 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhunay (U.S Patent Application Publication 2013/0097306)

      
Regarding claims 11, 17  Dhunay discloses a non-transitory machine-readable medium storing instruction which, when executed by a processor, cause the processor to[ 0100; Fig.1]: 
receive a request from a client computing device to access a first of a plurality of on- premises infrastructure appliances [ “The multiple devices may be a plurality of systems or devices located in a home, each having its own control device that may be a wired or a wireless device.  ..”, 0028; ( i.e plurality of on- premises infrastructure appliances) ; 0052;  0044; “that enables configuration of cloud based resources on an on demand basis based on a request from one or more client devices associated with the cloud management system 103 for specific functionality or resources. The cloud management system 103 is operable to receive the request(s) and based on the functionality resources, .. “, 0045; “..a number of different client devices 109..”, 0050; “a user may access the cloud management system 103 by means of an interface..”, 0057; “a user connects to a configuration application 10 via the managed cloud. The configuration application allows the user to define the control devices (e.g. location) and create activities, resources, schedules and automated tasks, which are further described below. ..”, 0059 ( i.e the cloud management system receiving request from the users of the client devices to access the different appliances or systems at home]);  
establish a connection with a first infrastructure device within the first on-premises infrastructure appliance [ “One or more controllers associated with the location may download instructions and a set of control device interfaces from the ( i.e. establishing connection with the control devices to control the respective home appliances as illustrated in Fig.6. The respective control devices correspond to the respective infrastructure device .]
 
configure the first infrastructure device via the first on-premises infrastructure controller[ “The user utilizes the configuration application and the home setup service to define the number of rooms in the premise, and the names of those rooms.  In addition, each control device is assigned to a room (e.g. lighting control device 1 is located in Den).  This information is stored in a central database within the cloud.  The user can configure each control device using the home setup service. ..”, 0080; “The controller 107 ..”, 0050; “a user may access the cloud management system 103 by means of an interface.  One or more controllers associated with the location may download instructions and a set of control device interfaces from the server associated 
Regarding claims 12, 18,  receive a configuration request including one or more configuration parameters from the client computing device [“0045; “cloud management system 103 may use configuration data for setting up computing resources for different users, as further particularized below. The configuration data may for example specify the details of the computing resources to be allocated to a particular client 109”, 0048;” if a user desires a small amount of resources, the user may direct management system 103 to access configuration data specifying an image including a virtual CPU having a certain processing power and specifications, 1 GB of memory, and 100 GB of persistent storage..”, 0049; 0059;0082; ( i.e the cloud management system receiving request from the users of the client devices including the parameters to configure the resources)]; and 
transmit one or more configuration questions including configuration parameters that are to be requested to configure the first on-premises infrastructure appliance[ “the management system 103 may display to the user a list of resources or services that the user can utilize, along with a list of commands (e.g., start, stop, suspend, list) that can be executed to operate on, or with, certain resources. In particular, the cloud-based resources may comprise, for example, a list of preconfigured or customized machine ( i.e  it is apparent  for web-based software application to transmit one or more questions to configure the resources of the client) ].  
   
Regarding claims 13, Dhunay discloses,  receive a configuration request including one or more configuration parameters from the client computing device [“0045; “cloud management system 103 may use configuration data for setting up computing resources for different users, as further particularized below. The configuration data , may for example specify the details of the computing resources to be allocated to a particular client 109”, 0048;” if a user desires a small amount of resources, the user may direct management system 103 to access configuration data specifying an image including a virtual CPU having a certain processing power and specifications, 1 GB of memory, and 100 GB of persistent storage..”, 0049; 0059;0082; ( i.e the cloud management system receiving request from the users of the client devices including the parameters to configure the resources)]  
Regarding claim 14, Dhunay discloses, transmit one or more configuration questions including configuration parameters that are to be requested to configure the first on-premises infrastructure appliance[ “the management system 103 may display to the user a list of resources or services that the user can utilize, along with a list of commands (e.g., start, stop, suspend, list) that can be executed to operate on, or with, certain resources. In particular, the cloud-based resources may comprise, for example, ( i.e  it is apparent  for web-based software application to transmit one or more questions to configure the resources of the client) ].  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana  in view of Dhunay (U.S Patent Application Publication 2013/0097306)


 Khurana discloses the limitations outlined in claim 1, 5.

However, Khurana does not expressly disclose wherein the configuration manager receives a request from the client computing device to access a first of the plurality of on-premises infrastructure appliances via the user interface and establishes a connection with the first on-premises infrastructure appliance via the application program interface
In the same field of endeavor (e.g. monitoring and controlling various client devices in cloud based computing environment through a controller , that is configured to interface  with an external cloud based  computing environment), Dhunay teaches 

wherein the configuration manager [ “cloud based resources that are made available by the cloud based computing system and architecture of the present invention, namely a configuration application 10, a control service 12, a reporting service 14, a notification service 16, a mashup service 18 and a logging service 20..”, 0052] receives a request from the client computing device to access a first of the plurality of on-premises infrastructure appliances via the user interface[ 0044; “that enables configuration of cloud based resources on an on demand basis based on a request from one or more client devices associated with the cloud management system 103 for specific functionality or resources. The cloud management system 103 is operable to receive the request(s) and based on the functionality resources, .. “, 0045; “..a number of different client devices 109..”, 0050; “a user may access the cloud management system 103 by means of an interface..”, 0057; “a user connects to a ( i.e the cloud management system receiving request from the users of the client devices])   and establishes a connection with the first on-premises infrastructure appliance via the application program interface[ “The configuration application is a web based software application hosted in the cloud. It is utilized by home owners and custom installers to configure a controller. Users connect to the configuration application and register their controller using the controller's unique ID. ..”, 0084;  “The control service ensures the controller and the client device are paired and that the client device is authorized to transmit commands to the controller. The control service utilizes the controller ID to determine which controller to issue the command to…”, 0092; (i.e the control service of the cloud management system establishes connection via an application program interface , with client devices through the respective controller) ].  


 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with Dhunay. Dhunay’s teaching of monitoring and controlling various devices in cloud based computing environment will substantially improve Khurana’s system to control plurality of devices in the building on demand basis with a single control device and provides access to a wide variety of and rich configuration and customization programming, provided centrally with economies of scale, which may be dynamically added to the 

Regarding claim 7, Khurana discloses  configuration manager[0052]  receives a configuration request including one or more configuration parameters from the client computing device[“0045; “cloud management system 103 may use configuration data for setting up computing resources for different users, as further particularized below. The configuration data may for example specify the details of the computing resources to be allocated to a particular client 109”, 0048;” if a user desires a small amount of resources, the user may direct management system 103 to access configuration data specifying an image including a virtual CPU having a certain processing power and specifications, 1 GB of memory, and 100 GB of persistent storage..”, 0049; 0059;0082; ( i.e the cloud management system receiving request from the users of the client devices including the parameters to configure the resources)].  
Regarding claim 8, Khurana teaches wherein the configuration manager transmits one or more configuration questions regarding configuration parameters that are to be requested to configure the first on-premises infrastructure appliance[ “the management system 103 may display to the user a list of resources or services that the user can utilize, along with a list of commands (e.g., start, stop, suspend, list) that can be executed to operate on, or with, certain resources. In particular, the cloud-based resources may comprise, for example, a list of preconfigured or customized machine images corresponding to virtual servers that can be instantiated in the cloud..”, 0047; “..web based software application..”, 0084; “The configuration application provides a ( i.e  it is apparent  for web-based software application to transmit one or more questions to configure the resources of the client) ].  

Claims 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhunay  in view of Chagam Reddy  (U.S Patent Application Publication 2019/0068523)
Regarding claims 15, 19,  Dhunay discloses cause the processor to perform a discovery of the first on- premises infrastructure appliance, via a first on-premises infrastructure controller[ “The controller 107 ..”, 0050; “Upon start-up, a controller communicates with the cloud and more particularly with the cloud based management system of the present invention and registers itself with a unique controller ID, for example. ..”,0053;” ” the controller is operable to initiate a discovery routine such as a LAN search to find possible control devices, and also collect information regarding such control devices. This information is sent by the controller to the cloud, and based on this information the management system is operable to retrieve and deliver to the controller the current and relevant codes for example”, 0056; “…The control service ensures the controller and the client device are paired and that the client device is authorized to transmit commands to the controller. The control service utilizes the controller ID to determine which controller to issue the command to”, 0092] .
However, Dhunay does not expressly disclose determining whether the infrastructure resources available at the first on-premises infrastructure appliance is compatible with the configuration request.
Chagam Reddy teaches , 
determine whether the infrastructure resources available at the first on-premises infrastructure appliance is compatible with the configuration request [ “the orchestrator server 1620 may support a cloud operating environment, such as OpenStack, and managed nodes established by the orchestrator server 1620 may execute one or more applications or processes (i.e., workloads), such as in virtual machines or containers, on behalf of a user of a client device (not shown).”, 0078” the orchestrator server 1620 determines whether an amount of resources to be used in the execution of an workload (e.g., the application 1638); by a managed node exceeds the amount of resources available in the data center 1614 in which the orchestrator server 1620 and the sleds of the managed node are located and, if so, communicates with one or more other data centers 1670, 1680 (e.g., through the network 1612) that are located off-premises to allocate resources 1672, 1682 to the managed node..”0079-0080; [( i.e determining the  availability of the  resources  in a data center to execute the workload ,accordingly allocating/ deallocating the resources.  Hence determining whether the resources are compatible with the requested workload)].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dhunay in view  Chagam Reddy. Chagam Reddy’s teaching of monitoring the resource utilization of the workload of the computing devices and selectively allocate and deallocate resources 

Regarding  claims 16, 20,  Dhunay  discloses apply the configuration request [ [ 0049;0059;0082 ];  
 Chagam Reddy teaches a determination that the infrastructure resources available at the first on-premises infrastructure appliance is compatible with the configuration request. [“ Referring now to FIG. 17, the orchestrator server 1620 may be embodied as any type of compute device capable of performing the functions described herein, including obtaining resource utilization data indicative of a utilization of resources for a managed node to execute a workload, determining whether a set of resources presently available to the managed node in a data center in which the orchestrator server 1620 is located satisfies the resource utilization data, and allocating, in response to a determination that the set of resources presently available to the managed node does not satisfy the resource utilization data, a supplemental set of resources to the managed node from an off-premises data center.”, 0081; ( i.e executing the workload if the allocated resources are compatible/ satisfies the workload request) ].




Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana in view of Dhunay as applied to claim 7 further in view of  (U.S Patent Application Publication 2018/0165241; hereinafter “Wei”) in view of Chagam Reddy  (U.S Patent Application Publication 2019/0068523)

Regarding claim 9,   Khurana discloses the limitations outlined in claim 1

Dhunay teaches wherein the configuration manager performs a discovery of the first on-premises infrastructure appliance, via a first on-premises infrastructure controller [ “The controller 107 ..”, 0050; “Upon start-up, a controller communicates with the cloud and more particularly with the cloud based management system of the present invention and registers itself with a unique controller ID, for example. ..”,0053;” ” the controller is operable to initiate a discovery routine such as a LAN search to find possible control devices, and also collect information regarding such control devices. This information is sent by the controller to the cloud, and based on this information the management system is operable to retrieve and deliver to the controller the current and relevant codes for example”, 0056; “…The control service ensures the controller and the client device are paired and that the client device is authorized to transmit commands to the controller. The control service utilizes the controller ID to determine which controller to issue the command to”, 0092] .


In the same field of endeavor ( e.g. monitoring the resource utilization of the computing devices in a data center  and determining to  allocate/ deallocate resources to the group of compute devices based on the workload ) , Chagam Reddy teaches , 
to determine whether the infrastructure resources available at the first on-premises infrastructure appliance is compatible with the configuration request[ the orchestrator server 1620 may support a cloud operating environment, such as OpenStack, and managed nodes established by the orchestrator server 1620 may execute one or more applications or processes (i.e., workloads), such as in virtual machines or containers, on behalf of a user of a client device (not shown).”, 0078” the orchestrator server 1620 determines whether an amount of resources to be used in the execution of an workload (e.g., the application 1638); by a managed node exceeds the amount of resources available in the data center 1614 in which the orchestrator server 1620 and the sleds of the managed node are located and, if so, communicates with one or more other data centers 1670, 1680 (e.g., through the network 1612) that are located off-premises to allocate resources 1672, 1682 to the managed node..”0079-0080; [( i.e determining the  availability of the  resources  in a data center to execute the workload ,accordingly allocating/ deallocating the resources.  Hence determining whether the resources are compatible with the requested workload)].



Regarding claim 10, Dhunay teaches , wherein the configuration manager facilitates application of the configuration request[ 0049;0059;0082]
Chagam Reddy teaches  determining  that the infrastructure resources available at the first on-premises infrastructure appliance is compatible with the configuration request [“ Referring now to FIG. 17, the orchestrator server 1620 may be embodied as any type of compute device capable of performing the functions described herein, including obtaining resource utilization data indicative of a utilization of resources for a managed node to execute a workload, determining whether a set of resources presently available to the managed node in a data center in which the orchestrator server 1620 is located satisfies the resource utilization data, and allocating, in response to a determination that the set of resources presently available to the managed node does not satisfy the resource utilization data, a supplemental set of resources to the managed node from an off-premises data center.”, 0081; ( i.e executing the workload if the allocated resources are compatible/ satisfies the workload request) ].

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Austen et.al. U.S Patent Application Publication 2013/0013759, teaches techniques for managing inventory data for components of a server system.  In one embodiment, a global management controller is provided, that is operatively connected to a plurality of local management controllers.  Each local management controller is configured to manage a subset of the components of the server system.    

Ringdahl U.S Patent Application Publication 2015/0058969, teaches the remote desktop hosts are remotely managed through resources on the service provider network, optionally along with other virtual desktops hosted on desktop hosts on the service provider network.  

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187